Exhibit 10.34 WARRANT TERMINATION AGREEMENT This WARRANT TERMINATION AGREEMENT (this “ Agreement ”) is made by and between Viveve, Inc., a Delaware corporation (the “ Company ”), and 5AM Ventures II, LP (the “ Warrant Holder ”) as of May 9, 2014. The Warrant Holder and the Company will be referred to singly as a “Party” and collectively as the “Parties.” WHEREAS, on various dates, the Company granted to Warrant Holder the right to purchase shares of the Company’s Preferred Stock pursuant to two (2) Warrants to Purchase Stock (collectively, the “ Warrant s ”), copies of which are attached hereto as Exhibit A ; WHEREAS, the Company entered into an Agreement and Plan of Merger (the “ Merger Agreement ”) by and among the Company, PLC Systems, Inc., a Yukon Territory corporation (“ Parent ”) and PLC Systems Acquisition Corporation, a Delaware corporation and wholly-owned subsidiary of Parent (“ Merger Sub ”), pursuant to which the Company will merge with Merger Sub and become a wholly-owned subsidiary of Parent (the “ Merger ”); WHEREAS, the consideration to be paid to the Company’s shareholders as a result of the Merger is 0.0080497 shares of common stock of Parent (the “ Merger Consideration ”); WHEREAS, it is a condition to the closing of the Merger that the Company and Warrant Holder terminate the Warrants on or prior to the closing date of the Merger; and WHEREAS, the Parties desire to terminate the Warrants on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth in this Agreement, the Parties hereby agree as follows: 1. Consideration.
